Man, gay Isk$Gpatr’Pck*
                    cli(rirman
Committee on Qtntin
House of
51st Legiala~twe
Au&a, TCNLPS                     Qpi&on 1Jo. v-772,
                                                                  .     -




Hon. Ray Kirkpatrick,   Page 2 (V-772)




       and telegraph expenses, and shaU pay kis other con-
       tingent expense& The Committee on Contingent Ex-
       penses of the House shall provide rules and regula-
       tions for carrying out the purposes of this Resolu-
       tion. Supply items drawn by the members from the
       House shallbe cbargedtefhe member and paid for
       by him out of the allowance herein provided.”

              In Opinion No, V-84 this office considered the validity
of a bill submitted by Hon. Claud GiIrner, Chairman. Committee on
Appropriations of the House of the 50th Legislature, Sec. 1 of which
we quote:

              *There is hereby appropriated out of sny funds
       in the State Treasury not otherwise appropriated, the
       sum of Three Hundred Theueand Dollars($300.000.00)
       or samuchihareof as maybesiecasspry, to payinci-
       dental expenses ,0f the mew&crs of the Regular Session
       of the 50th Legislature, such expenses lint to exceed
       Ten Dollars ($10.00) per day per member.”

               The opinienheld that tke bill was invaIid for the want
of a preeriating law therefor ~.und.er.Article III, Sectlen 44 0f the Con-
stitution. The opinion further keld tkat the bill was invalid as a pra-
tuity to the individual members as the claims were for personal busi-
ness 6f the respective members.

              Many ca6es frem other states are set out in Opinion
No. O-3778 holding that the Texas Legislature could not constitu-
tionally vote its members $50 a month for stenographic and other
expense between sessions.    Kansas, Oregon. and Washington cases
have invalidated appropriations of $5 per day to each member for
expenses.   Griffith v. Turner, 233 P. 510: State v. Clausen, 253
P. 805; Jones v. Hess. 285 P. 205. Similarly the Arkansas Su-
preme Court invalidated an appropriation of $,108 per member for
expenses while attending an extraordinary session.     Ashtan v. Fer-
gusoa. 261 S.W. 624.

              The latest case is that of Scroggie v. Bates, 48 S.E.Zd
634 (July 1948) by the Supreme Court of Sleuth Carolina. There the
Legislature voted each member $780 “as official expenses in con-
nection with the 1947 session.  . . and work between sessions . . .”
The court held that:
Hon.   Ray Kirkpatrick,      Page    3   (V-772)
                                                                      .



                 “ln providing     that each member       0 , . shall be
         paid the same amount, that it be paid %s official
         expenses    in connection      with the 1947 session’ and
         ‘work between sessions,’           and finally in providing
         that the amount appropriated           may be paid without
         the required     itemization’     . , . whan considered      to-
         gether,    make the conclusion        inevitable  without the
         aid of extrinsic     facts and circumstances         that the
         real intent and purpose         of the appropriation      . . .
         was to increase       the compensation       and per diem of
         the members        , , , in violation    bf the Constitution
         of this State, and the statute is therefore           void.”

                   In a letter opinion of March 12, 1947, addressed             to Hon.
 J. F. Ward, Chairman,          Contingent   Expense    Committee,      House of
Representatives,        Austin, in answering      a similar     question it was said:
“The Contingent        Expense    Fund allotment     is, of course,      made for the
purpose     of meeting     those comparatively      small    items    of expense     in
connection      with the sitting of the Legislature       which are not foresee-
atie in kind or quantity, and properly           so, in recognition      of the funda-
mental policy that the Legislature           must carry on in the discharge            of
its duties.     In the nature of things, the allotment         may not be resorted
to except for those items of expenses            that have a legitimate       and real
relevancy     to the official    service   being performed.        In other words,
it means that the compensation           or payment     whatsoever      must be for
something      for a public purpose      rather than for the personal         interest
of the person paid whether he be an employee               or Representative.”

               The language      quoted indicated   the real purpose of a con-
tingent expense    approprizition.     This office adheres     to the holdings
above cited, and the principles       therein involved,     It is well known
that $10.00 per day is not adequate compensation           for members      of the
Legislature,  and the per diem should be increased.             But to be valid
it must be done by constitutional        amendment    rather than by a statu-
tory expense   allowance,



                                         SUMMARY


                  The Legislature     may not constitutionally in-
         crease     its per diem     by directing the payment to
Hon.   Ray Kirkpatrick,     Page   4   (V-772)




            each of its members     the lump sum of $lO,OO per       day
            for expenses  during   its regular session.

                                                   Your6   very   truly,

                                         ATTORNEYQZNERALOF                 TEXAS




                                          w        G&
                                                      Ocie Spew
                                                       AssistaM

0S:wb:erc

                                         APPROVED:




                                         iiiL&&&